Exhibit 10.26

      (WRIGHT LOGO) [g23172g2317200.gif]  CONFIDENTIAL
DO NOT COPY

 
SEPARATION PAY AGREEMENT
 
By and Between
WRIGHT MEDICAL TECHNOLOGY, INC.
and
EDWARD A. STEIGER
 
April 1, 2009

 



--------------------------------------------------------------------------------



 



(WRIGHT LOGO) [g23172g2317202.gif]

     
Wright Medical Technology, Inc.
   
Separation Pay Agreement
  CONFIDENTIAL
 
  DO NOT COPY

SEPARATION PAY AGREEMENT
TABLE OF CONTENTS

         
1. Definitions.
    1  
2. Sarbanes-Oxley Act of 2002.
    5  
3. Notice and Date of Termination
    6  
4. Termination from the Board and any Offices Held.
    6  
5. Severance Benefits upon Involuntary Termination Prior to Change in Control
    6  
6. Severance Benefits upon Involuntary Termination in Connection with and after
a Change in Control.
    8  
7. Severance Benefits upon Termination by the Company for Cause or by the
Executive Other than for Good Reason.
    9  
8. Severance Benefits upon Termination due to Death.
    10  
9. Adjustments to Maximize After-Tax Benefits
    10  
10. Nonexclusivity of Rights.
    10  
11. Full Settlement; Mitigation.
    11  
12. Representations.
    11  
13. Executive’s Covenants.
    11  
14. Specific Remedies for Executive Breach of the Covenants as outlined in
Section 13.
    13  
15. Potential Impact of Accounting Restatements on Certain Bonuses and Profits.
    14  
16. Successors.
    14  
17. Administration Prior to Change in Control.
    15  
18. Delayed Commencement of Certain Payments.
    15  
19. Miscellaneous.
    15  
EXHIBIT A
    18  
EXHIBIT B
    21  
 
       

 



--------------------------------------------------------------------------------



 



(WRIGHT.) [g23172g2317202.gif]

     
Wright Medical Technology, Inc.
   
Separation Pay Agreement
  CONFIDENTIAL
 
  DO NOT COPY

SEPARATION PAY AGREEMENT
     THIS SEPARATION PAY AGREEMENT (“Agreement”), dated as of April 1, 2009 (the
“Effective Date”) is made by and between WRIGHT MEDICAL TECHNOLOGY, INC., a
corporation organized and existing under the laws of the State of Delaware with
its principal place of business at 5677 Airline Road, Arlington, Tennessee 38002
(the “Company”), and EDWARD A. STEIGER (the “Executive”).
     WHEREAS, the Company or its Affiliate (collectively referred to as the
“Company”) employs the Executive as Vice President, Human Resources and
recognizes the Executive as performing key functions for the success of the
Company; and
     WHEREAS, the Company has determined that it is in the best interests of the
Company to institute formalized separation arrangements for certain executives
of the Company, including Executive, in the event of a separation of employment;
and
     WHEREAS, the Executive desires to enter into this Agreement with Company;
     NOW, THEREFORE, based on the foregoing, and for and in consideration of the
mutual covenants contained in this Agreement, the Company and the Executive
hereby agree as follows:
     1. Definitions. For the purposes of this Agreement, the following
capitalized terms have the meanings set forth below:
          1.1. “Accounting Firm” has the meaning assigned thereto in Section 9.4
hereof.
          1.2. “Act” has the meaning assigned in Section 2 hereof.
          1.3. “Affiliate” has the meaning set forth in Rule 12b-2 promulgated
under the Exchange Act.
          1.4. “Buyer” has the meaning assigned thereto in Section 19.11 hereof.
          1.5. “Cause” means:
               1.5.1. Prior to a Change in Control, (i) the willful failure by
the Executive to substantially perform the Executive’s duties with the Company
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness) as determined by the Board, which failure amounts to
an intentional and extended neglect of the Executive’s duties, (ii) continued,
documented poor performance on the part of the Executive following a reasonably
sufficient time for the Executive to improve, (iii) the determination by the
Board, in its sole discretion, that the Executive has engaged or is about to
engage in conduct materially injurious to the Company, (iv) the Executive’s
conviction of or entering of a guilty or no contest plea to a felony charge (or
equivalent thereof) in any jurisdiction; and/or (v) the Executive’s
participation in activities proscribed in Sections 13.1, 13.3, and 13.4 or the
material breach of any other covenants contained herein. For the purposes of
clause (i) of this definition, no act, or failure to act, on the Executive’s
part shall be deemed to be “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
act, or failure to act, was in the best interests of the Company.
               1.5.2. From and after a Change in Control, (i) the willful
failure by the Executive to substantially perform the Executive’s duties with
the Company (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness) as determined by the Board, which
failure amounts to an intentional and extended neglect of the Executive’s
duties, (ii) the determination by the

 



--------------------------------------------------------------------------------



 



(WRIGHT.) [g23172g2317202.gif]

     
Wright Medical Technology, Inc.
   
Separation Pay Agreement
  CONFIDENTIAL
Page 2
  DO NOT COPY

Board, in its sole discretion, that the Executive has engaged or is about to
engage in conduct materially injurious to the Company, (iii) the Executive’s
conviction of or entering of a guilty or no contest plea to a felony charge (or
equivalent thereof) in any jurisdiction; and/or (iv) the Executive’s
participation in activities proscribed in Sections 13.1, 13.3, and 13.4 or the
material breach of any other covenants contained herein. For the purposes of
clause (i) of this definition, no act, or failure to act, on the Executive’s
part shall be deemed to “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
act, or failure to act, was in the best interests of the Company.
Notwithstanding the foregoing, the Executive shall not be deemed terminated for
Cause pursuant to clause (i) of this definition unless and until the Executive
shall have been provided with reasonable notice of and, if possible, a
reasonable opportunity to cure the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment for Cause.
          1.6. “Change in Control” shall be deemed to have occurred on or after
the Effective Date of any of the following:
               1.6.1. the acquisition by any Person or Persons acting as a group
of capital stock of Wright Medical Group, Inc. (“WMG”), a Delaware corporation
and the sole stockholder of the Company, which when added to any capital stock
of WMG already owned by the Person, constitutes more than fifty percent (50%) of
either (i) the total fair market value of the outstanding capital stock of WMG,
or (ii) the total voting power of the outstanding capital stock of WMG;
provided, however, that a Change in Control will not be deemed to have occurred
when any Person who owns more than fifty percent (50%) of the total fair market
value or the total voting power of the outstanding capital stock of WMG as of
the date of this Agreement acquires any additional capital stock of WMG; and
provided further, that an increase in the percentage of the outstanding capital
stock of WMG owned by a Person as a result of a transaction in which WMG
acquires its capital stock in exchange for property will be treated as an
acquisition of such capital stock by such Person; or
               1.6.2. the acquisition by a Person, in a single transaction or a
series of transactions within a twelve (12) month period, of capital stock of
WMG representing not less than thirty-five percent (35%) of the total voting
power of the outstanding capital stock of WMG; or
               1.6.3. the acquisition by a Person, in a single transaction or a
series of transactions within a twelve (12) month period, of consolidated assets
of WMG which have a total gross fair market value of not less than forty percent
(40%) of the total gross fair market value of all the consolidated assets of WMG
immediately prior to such acquisition(s), in each case without regard to any
liabilities associated with such assets; provided, however, that a Change in
Control will not be deemed to have occurred when such assets are acquired by:
                    1.6.3.1. an entity of which WMG owns, directly or
indirectly, fifty percent (50%) or more of the total fair market value or the
total voting power of the outstanding capital stock;
                    1.6.3.2. a Person which owns, directly or indirectly, fifty
percent (50%) or more of the total fair market value or the total voting power
of the outstanding capital stock of WMG;
                    1.6.3.3. an entity of which a Person described in clause ii
above owns, directly or indirectly, fifty percent (50%) or more of the total
fair market value or the total voting power of the outstanding capital stock;
                    1.6.3.4. an entity which is controlled by the stockholders
of WMG immediately after the transfer; or
                    1.6.3.5. a stockholder of WMG in exchange for or with
respect to capital stock of WMG.

 



--------------------------------------------------------------------------------



 



(WRIGHT.) [g23172g2317202.gif]

     
Wright Medical Technology, Inc.
   
Separation Pay Agreement
  CONFIDENTIAL
Page 3
  DO NOT COPY

          1.6.4 a majority of the members of the WMG Board of Directors (the
“Board”) is replaced in any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election; or
          1.6.5 there is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation or
partnership which results in a forty percent (40%) or more of the Company’s
assets to be transferred under the control of a different legal entity.
          1.7. “Change in Control Date” means the date on which a Change in
Control occurs.
          1.8. “Code” means the Internal Revenue Code of 1986, as amended and
the Treasury Regulations promulgated thereunder, as in effect from time to time.
          1.9. “Compensation Committee” means the compensation committee of the
Board.
          1.10. “Competitive Business” means the manufacturing, supplying,
producing, selling, distributing, marketing or providing for sale of any
product, device or instrument manufactured or sold by the Company or any of its
Affiliates or subsidiaries, in each case as of the Executive’s Date of
Termination.
          1.11. “Confidential Information” means non-public privileged or
confidential information and trade secrets concerning the operations, future
plans and methods of doing business.
          1.12. “Date of Termination” has the meaning assigned thereto in
Section 3.2 hereof.
          1.13. “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the applicable rulings and regulations thereunder.
          1.14. “Excise Tax” has the meaning assigned thereto under Section 9
hereof.
          1.15.“Good Reason” means:
               1.15.1. Prior to a Change in Control, the occurrence of any of
the following without the prior written consent of the Executive, unless such
act or failure to act is corrected prior to the Date of Termination specified in
the Notice of Termination (as discussed in Section 3 hereof):
                    1.15.1.1. the assignment to the Executive of any duties
materially inconsistent with the range of duties and responsibilities
appropriate to a senior executive within the Company, such range determined by
reference to past, current and reasonable practices within the Company;
                    1.15.1.2. a material reduction in the Executive’s overall
standing and responsibilities within the Company, but not including a mere title
change or a transfer within the Company which does not singly or together
adversely affect the Executive’s overall status within the Company, provided
however, that no change in reporting relationship resulting from organizational
realignment due to the addition of a Chief Operating Officer or Chief Commercial
Officer shall be included in this definition of Good Reason;
                    1.15.1.3. a material reduction by the Company in the
Executive’s aggregate annualized compensation and benefits opportunities, except
for across-the-board reductions or modifications of benefit plans similarly
affecting all similarly situated executives of comparable rank with the
Executive;

 



--------------------------------------------------------------------------------



 



(WRIGHT.) [g23172g2317202.gif]

     
Wright Medical Technology, Inc.
   
Separation Pay Agreement
  CONFIDENTIAL
Page 4
  DO NOT COPY

                    1.15.1.4. the failure by the Company to pay to the Executive
any portion of the Executive’s current compensation and benefits under any
program with the Company within thirty (30) days of the date such compensation
and/or benefits are due;
                    1.15.1.5. any purported termination of the Executive’s
employment that is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 3 hereof; for the purposes of this Agreement, no
such purported termination shall be effective;
                    1.15.1.6. the failure by the Company to obtain a
satisfactory agreement from any successor of the Company requiring such
successor to assume and agree to perform the Company’s obligations under this
Agreement, as contemplated in Section 16.3 hereof;
                    1.15.1.7. the failure of the Company to provide
indemnification and D&O insurance protection as required in Section 10 of this
Agreement; or
                    1.15.1.8. the failure by the Company to comply with any
material provision of this Agreement.
               1.15.2. From and after a Change in Control, the occurrence of any
of the following without the prior written consent from the Executive, unless
such act or failure to act is corrected prior to the Date of Termination
specified in the Notice of Termination (as discussed in Section 3 hereof):
                    1.15.2.1. a material and adverse change in the Executive’s
title, authority as an executive officer, duties, responsibilities or reporting
lines as in effect immediately prior to the Change in Control;
                    1.15.2.2. a material reduction in the Executive’s aggregate
annualized compensation opportunities or the failure to continue in effect any
material benefit plan in which the Executive participates immediately prior to
the Change in Control, unless an equitable arrangement, agreeable to the
Executive, has been made with respect to such plan as replacement or the
reduction in participation levels of such replacement plans of the Executive;
                    1.15.2.3. the relocation of the Executive’s principal place
of employment immediately prior to the Change in Control Date (the “Principal
Location”) to a location which is more than forty (40) miles from the Principal
Location.
               1.15.3. Notwithstanding any of the foregoing, placing the
Executive on a paid leave for up to ninety (90) days pending a determination of
whether there is a basis to terminate the Executive for Cause shall not
constitute a Good Reason.
               1.15.4. Following a Change in Control, the Executive’s
determination that an act or failure to act constitutes Good Reason shall be
presumed to be valid unless the Company can provide incontrovertible evidence to
the contrary. The Executive’s right to terminate the Executive’s employment for
Good Reason shall not be affected by the Executive’s incapacity due to physical
or mental illness. The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.
          1.16. “Incentive Compensation Awards” means awards granted under
Incentive Compensation Plans providing the Executive with the opportunity to
earn, on a year-by-year or a multi-year basis, annual and long-term incentive
compensation.
          1.17. “Incentive Compensation Plans” means annual incentive
compensation plans and long-term incentive compensation plans of the Company,
which long-term incentive compensation plans may include plans offering stock
options, restricted stock and other forms of long-tern incentive compensation.

 



--------------------------------------------------------------------------------



 



(WRIGHT.) [g23172g2317202.gif]

     
Wright Medical Technology, Inc.
   
Separation Pay Agreement
  CONFIDENTIAL
Page 5
  DO NOT COPY

          1.18. “Involuntary Termination” means (a) a termination of employment
by the Company for other than for Cause or death, or (b) the Executive’s
resignation of employment for Good Reason; provided, however, that except as
provided in the last paragraph of Section 6 hereof, a termination of the
Executive’s employment by reason of the Executive’s retirement on or after age
[65] prior to a Change in Control shall not constitute an Involuntary
Termination hereunder. In addition, an Involuntary Termination that would cause
an amount to be paid to an Executive which is non-qualified deferred
compensation subject to Code Section 409A, shall also mean an Executive’s
“separation from service” within the meaning of Section 409A of the Code.
          1.19. “Notice of Termination” has the meaning assigned thereto under
Section 3.1 hereof.
          1.20. “Payment” has the meaning assigned thereto in Section 9 hereof.
          1.21. “Person” has the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in sections 13(d) and 14(d) thereof, except
that the term shall not include (i) the Company or any of its Affiliates, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of the stock in the Company, or (v) a person
or group as used in Rule 13d-1(b) promulgated under the Exchange Act.
          1.22. “Post-Change In Control Accrued Obligations” has the meaning
assigned thereto in Section 6.3.1 hereof.
          1.23. “Post-Change In Control Severance Payment” has the meaning
assigned thereto in Section 6 hereof.
          1.24. “Pre-Change In Control Accrued Obligations” has the meaning
assigned thereto in Section 5.3.1 hereof.
          1.25. “Pre-Change In Control Severance Payment” has the meaning
assigned thereto in Section 5 hereof.
          1.26. “Principal Location” has the meaning assigned thereto in
Section 1.15.2.3 above.
          1.27. “Release” has the meaning assigned thereto in Section 13.5
hereof.
          1.28. “Total Number of Months” has the meaning assigned thereto in
Sections 5 and 6 hereof.
          1.29. “Underpayment” has the meaning assigned thereto in Section 9.2
hereof.
     2. Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the
contrary, if the Company determines, in its good faith judgment, that any
provision of this Agreement is likely to be interpreted as a personal loan
prohibited by the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder (the “Act”), then such provision shall be modified as
necessary or appropriate so as to not violate the Act; and if this cannot be
accomplished, then the Company shall use its best efforts to provide the
Executive with similar, but lawful, substitute benefit(s) at a cost to the
Company not to significantly exceed the amount the Company would have otherwise
paid to provide such benefit(s) to the Executive. In addition, if the Executive
is required to forfeit or to make any repayment of any compensation or
benefit(s) to the Company under the Act or any other law, such forfeiture or
repayment shall not constitute Good Reason.

 



--------------------------------------------------------------------------------



 



(WRIGHT.) [g23172g2317202.gif]

     
Wright Medical Technology, Inc.
   
Separation Pay Agreement
  CONFIDENTIAL
Page 6
  DO NOT COPY

     3. Notice and Date of Termination
          3.1. Any termination of the Executive’s employment by the Company or
by the Executive shall be communicated by a written notice of termination to the
other party (the “Notice of Termination”). Where applicable, the Notice of
Termination shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated. Unless the Board determines otherwise, a Notice of
Termination by the Executive alleging a termination for Good Reason must be made
within 90 days of the initial instance, or the initial instance which should
reasonably have been known to the Executive, of an act or failure to act that
the Executive alleges to constitute Good Reason.
          3.2. The date of the Executive’s termination of employment with the
Company (the “Date of Termination”) shall be determined as follows:
               3.2.1. If due to Company terminating the Executive’s employment,
either with or without Cause, the Date of Termination shall be the date
specified in the Notice of Termination; if for other than Cause, the Date of
Termination shall not be less than two (2) weeks from the date such Notice of
Termination is given, unless the Company elects to pay the Executive for that
period in lieu of notice.
               3.2.2. If due to death, the Date of Termination is the date of
death.
               3.2.3. If the basis of the Executive’s Involuntary Termination is
the Executive’s resignation for Good Reason, the Date of Termination shall be
determined by the Company, but shall not be less than two (2) weeks nor more
than eight (8) weeks form the date such Notice of Termination is given.
     4. Termination from the Board and any Offices Held. Upon termination of the
Executive’s employment for any reason, the Executive agrees the Executive’s
membership on the Board of the Company, the board of directors of any of the
Company’s Affiliates, any committees of the Board, any committees of the board
of directors of any of the Company’s Affiliates and any and all offices held, if
applicable, shall be automatically terminated. Executive hereby agrees to
cooperate with the Company and execute any documents reasonably required by the
Company or competent authorities to effect this provision.
     5. Severance Benefits upon Involuntary Termination Prior to Change in
Control. Except as provided in Sections 6 and 17 hereof, in the event of the
Involuntary Termination of the Executive prior to a Change in Control, the
Company shall pay to the Executive the following Pre-Change in Control Severance
Payment in the following amounts and manner:
          5.1. The total payment will be equal to the product of twelve
(12) months (the “Total Number of Months”) multiplied by 1.45 times monthly base
pay. Provided, however, if the termination occurs within the first two (2) years
of the Executive’s initial employment, the Total Number of Months shall not be
less than eighteen (18) months.
          5.2. The payment will be made as follows: (i) half in a lump sum
payable at or within a reasonable period of time after the Date of Termination
and (ii) subject to receipt of an executed Release that has not been revoked,
the remaining half in installments starting six (6) months after the Date of
Termination with a final installment of all remaining amounts to be paid on or
before March 15 of the calendar year following the year in which the Date of
Termination occurred. The amount of each installment payment described in clause
(ii) of the preceding sentence will be determined by dividing half of the total
payment by 50% of the Total Number of Months. The final installment will be
equal to the total payment reduced by all the amounts previously paid (i.e., the
lump sum payment and the sum of all the installment payments previously paid).
Notwithstanding the provisions of clause (ii) to the contrary, if the

 



--------------------------------------------------------------------------------



 



(WRIGHT.) [g23172g2317202.gif]

     
Wright Medical Technology, Inc.
   
Separation Pay Agreement
  CONFIDENTIAL
Page 7
  DO NOT COPY

six month period would cause the installments to begin to be paid after the
March 15 date described in the first sentence of this section 5.2, then no
installments will be paid, and the second payment will be a lump sum equal to
half the total payment and that payment will be paid on or before March 15 of
the calendar year following the year in which the Date of Termination occurred.
The installment payments (or the second lump sum payment, if applicable) are
specifically designated as consideration for execution of the Release required
in Section 13 and compliance with Executive’s covenants outlined in Section 13.
All payments will have applicable taxes withheld and any installment payments
will be paid at the same time as the normal Company payroll.
          5.3. In addition to the Pre-Change in Control Severance Payment, the
Executive shall be entitled to receive the following additional benefits:
               5.3.1. Accrued Obligations. The Company shall pay to the
Executive a lump sum amount in cash equal to the sum of (i) the Executive’s
annual base salary through the Date of Termination to the extent not theretofore
paid, (ii) an amount equal to any annual cash Incentive Compensation Awards
earned (based on the performance for the most recently completed incentive
period, whether that period is the prior quarter or the prior calendar year),
but not yet paid, (iii) an amount equal to the value of any accrued and/or
untaken vacation, if any, and (iv) reimbursement for unreimbursed business
expenses, if any, properly incurred by the Executive in the performance of the
Executive’s duties in accordance with the policies established from time to time
by the Board. (The amounts specified in clauses (i), (ii), (iii) and (iv) shall
be hereinafter referred to as the “Pre-Change in Control Accrued Obligations”.)
               5.3.2. Equity Based Compensation. All equity-based Incentive
Compensation Awards (including, without limitation, stock options, stock
appreciation rights, restricted stock awards, restricted stock units,
performance share awards or other related awards) held by the Executive shall be
governed by the terms of the applicable Incentive Compensation Plan and
Incentive Compensation Award agreement, and this Agreement shall have no effect
upon them.
               5.3.3. Welfare Benefits. Subject to Section 11 herein, the
Executive shall be eligible for health and dental coverage as provided for under
COBRA, using the normal COBRA administration process of the Company. The Company
will pay all costs of these benefits for a period up to, but not exceeding
18 months. If the Executive accepts employment with another employer or
otherwise is no longer eligible for COBRA coverage, these welfare benefits will
cease to be provided.
               5.3.4. Outplacement Benefits. The Executive shall receive
outplacement assistance and services following the Date of Termination for a
period of months equal to the Total Number of Months. These services will be
provided by a national firm whose primary business is outplacement assistance,
selected by the Company. Notwithstanding the above, if the Executive accepts
employment with another employer, these outplacement benefits shall cease on the
date of such acceptance.
               5.3.5. Financial Planning Services. The Executive shall receive
financial planning services for a period of months equal to the Total Number of
Months following the Date of Termination, at a level consistent with the
benefits provided under the Company’s financial planning program for the
Executive as in effect immediately prior to the Date of Termination.
               5.3.6. Annual Physical. The Executive may, within the 12 months
following the Date of Termination, receive an annual physical consistent with
the physical provided under the Company’s annual physical program as in effect
immediately prior to the Date of Termination.
               5.3.7. General Insurance Benefit. No later than March 15 of the
calendar year following the year in which the Date of Termination occurred,
provided Executive has made a request for the payment described in this section
5.3.7 on such form as the Company may require. Executive shall

 



--------------------------------------------------------------------------------



 



(WRIGHT.) [g23172g2317202.gif]

     
Wright Medical Technology, Inc.
   
Separation Pay Agreement
  CONFIDENTIAL
Page 8
  DO NOT COPY

receive a payment for use in continuation of insurance coverage, such payment to
be equal to the annual supplemental executive insurance benefit provided to the
Executive prior to the Executive’s Date of Termination. The Company will use its
best efforts to make this payment at the time requested.
               5.3.8. Attorney’s Fees in Defense of This Agreement.
Notwithstanding any provision in this Agreement, the Company shall pay all
reasonable attorneys’ fees and expenses for the Executive if the Executive must
engage an attorney in order to enforce this Agreement following the Executive’s
Date of Termination. The Company will make payments on at least a quarterly
basis based on billings presented by the Executive from his or her legal
counsel.
     6. Severance Benefits upon Involuntary Termination in Connection with and
after a Change in Control. Notwithstanding the provisions of Section 5 above, in
the event of the Involuntary Termination of the Executive within twelve
(12) months following a Change in Control, the Company shall pay to the
Executive the following Post-Change in Control Severance Payment in the
following amounts and manner:
          6.1. The total payment will be equal to twelve (12) months multiplied
by 1.45 times monthly base pay. This is the Total Number of Months (the “Total
Number of Months”). Provided, however, if the termination occurs within the
first two (2) years of the Executive’s initial employment, the Total Number of
Months shall not be less than eighteen (18) months.
          6.2. The payment will be made as follows: (i) half in a lump sum
payable at or within a reasonable period of time after the Date of Termination
and (ii) subject to receipt of an executed Release that has not been revoked,
the remaining half in installments starting six (6) months after the Date of
Termination with a final installment of all remaining amounts to be paid on
March 15 of the calendar year following the year in which the Date of
Termination occurred. The amount of each installment payment described in clause
(ii) of the preceding sentence will be determined by dividing half of the total
payment by 50% of the total Number of Months. The final installment will be
equal to the total payment reduced by all the amounts previously paid (i.e., the
lump sum payment and the sum of all the installment payments previously paid).
Notwithstanding the provisions of clause (ii) to the contrary, if the six month
period would cause the installments to begin to be paid after the March 15 date
described in the first sentence of this section 6.2, then no installments will
be paid, and the second payment will be a lump sum equal to half the total
payment and that payment will be paid on March 15 of the calendar year following
the year in which the Date of Termination occurred. The installment payments (or
the second lump sum payment, if applicable) are specifically designated as
consideration for execution of the Release required in Section 13 and compliance
with Executive’s covenants outlined in Section 13. All payments will have
applicable taxes withheld and any installment payments will be paid at the same
time as the normal Company payroll.
          6.3. In addition to the Post-Change in Control Severance Payment, the
Executive shall be entitled to receive the following additional benefits:
               6.3.1. Accrued Obligations. The Company shall pay to the
Executive a lump sum amount in cash equal to the sum of (i) the Executive’s
annual base salary through the Date of Termination to the extent not theretofore
paid, (ii) an amount equal to any annual cash Incentive Compensation Awards
earned (based on most recently completed performance period, whether that period
is the prior quarter or the prior year), but not yet paid, (iii) an amount equal
to the value of any accrued and/or untaken vacation, if any, (iv) reimbursement
for unreimbursed business expenses, if any, properly incurred by the Executive
in the performance of the Executive’s duties in accordance with the policies
established from time to time by the Board and (v) an annual incentive payment
at target for the year that includes the Date of Termination, prorated. (The
amounts specified in clauses (i), (ii), (iii), (iv) and (v) shall be hereinafter
referred to as the “Post-Change in Control Accrued Obligations”.)
               6.3.2. Equity Based Compensation. All equity-based Incentive
Compensation Awards (including, without limitation, stock options, stock
appreciation rights, restricted stock awards,

 



--------------------------------------------------------------------------------



 



(WRIGHT.) [g23172g2317202.gif]

     
Wright Medical Technology, Inc.
   
Separation Pay Agreement
  CONFIDENTIAL
Page 9
  DO NOT COPY

restricted stock units, performance share awards or other related awards) held
by the Executive shall be governed by the terms of the applicable Incentive
Compensation Plan and Incentive Compensation Award agreement, and this Agreement
shall have no effect upon them.
               6.3.3. Welfare Benefits. Subject to Section 11 herein, the
Executive shall be eligible for health and dental coverage as provided for under
COBRA, using the normal COBRA administration process of the Company. The Company
will pay all costs of these benefits for a period up to, but not exceeding
18 months. If the Executive accepts employment with another employer or
otherwise is no longer eligible for COBRA coverage, these welfare benefits will
cease to be provided.
               6.3.4. Outplacement Benefits. The Executive shall receive
outplacement assistance and services following the Date of Termination for a
period of months equal to the Total Number of Months. These services will be
provided by a national firm whose primary business is outplacement assistance,
selected by the Company. Notwithstanding the above, if the Executive accepts
employment with another employer, these outplacement benefits shall cease on the
date of such acceptance.
               6.3.5. Financial Planning Services. The Executive shall receive
financial planning services for a period of months equal to the Total Number of
Months following the Date of Termination, at a level consistent with the
benefits provided under the Company’s financial planning program for the
Executive as in effect immediately prior to the Date of Termination.
               6.3.6. Annual Physical. The Executive shall, within the 12 months
following the Date of Termination, receive an annual physical consistent with
the physical provided under the Company’s annual physical program as in effect
immediately prior to the Date of Termination.
               6.3.7. General Insurance Benefit. No later than March 15 of the
calendar year following the year in which the Date of Termination occurred,
provided Executive has made a request for the payment described in this section
6.3.7 on such form as the Company may require. Executive shall receive a payment
for use in continuation of insurance coverage, such payment to be equal to the
annual supplemental executive insurance benefit provided to the Executive prior
to the Executive’s Date of Termination. The Company will use its best efforts to
make this payment at the time requested.
               6.3.8. Attorney’s Fees in Defense of This Agreement.
Notwithstanding any provision in this Agreement, the Company shall pay all
reasonable attorneys’ fees and expenses for the Executive if the Executive must
engage an attorney in order to enforce this Agreement following the Executive’s
Date of Termination. The Company will make payments on at least a quarterly
basis based on billings presented by the Executive from his or her legal
counsel.
          6.4. Notwithstanding anything contained herein, if a Change in Control
occurs and the Executive’s employment with the Company is terminated by reason
of Involuntary Termination prior to the Change in Control Date, and if such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect the Change in Control or (ii) otherwise
arose in connection with or in anticipation of the Change in Control, then the
Executive shall, in lieu of the payments described in Section 5 hereof, be
entitled to the Post-Change in Control Severance Payment and the additional
benefits described in this Section 6 as if such Involuntary Termination had
occurred within twelve (12) months following the Change in Control.
     7. Severance Benefits upon Termination by the Company for Cause or by the
Executive Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause, or if the Executive terminates employment other than for
Good Reason, the Company will have no further obligations to the Executive under
this Agreement other than the Pre-Change in Control Accrued Obligations and any
amounts described in Section 10 hereof.

 



--------------------------------------------------------------------------------



 



(WRIGHT.) [g23172g2317202.gif]

     
Wright Medical Technology, Inc.
   
Separation Pay Agreement
  CONFIDENTIAL
Page 10
  DO NOT COPY

     8. Severance Benefits upon Termination due to Death. If the Executive’s
employment shall terminate by reason of death, the Company shall pay the
Executive’s estate the Post-Change in Control Accrued Obligations and any
amounts or benefits described in Section 10 herein. Such payments shall be in
addition to those rights and benefits to which the Executive’s estate may be
entitled under the relevant Company plans or programs.
     9. Adjustments to Maximize After-Tax Benefits. In the event it shall be
determined that any payment or distribution by the Company or its Affiliates to
or for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 9 ( a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”) , then the Executive’s Unreduced and Reduced Net Benefit shall be
determined and the Payments shall be adjusted in accordance with Section 9.3.
          9.1. For purposes of Section 9.3 the Unreduced Net Benefit shall equal
the Payments, less the amount of federal, state and local income and other taxes
(including the excise tax under Code Section 4999) payable with respect to such
benefits. For these purposes, the federal, state, local and any other taxes
shall be calculated at the maximum marginal income tax rates applicable to such
Executive for each year in which the foregoing amounts shall be paid.
          9.2.For purposes of Section 9.3 the Reduced Net Benefit shall equal
the amount determined under Section 9.1 but with the Payments first reduced by
an amount such that the present value of all payments and benefits that the
Executive receives or is entitled to receive from the Company that would
constitute “parachute payments” within the meaning of Code Section 280G does not
exceed 2.99 times the Executive’s “base amount,” as defined under Code
Section 280G. For purposes of calculating the aggregate present value of such
parachute payments, the requirements of Code Section 280G shall be followed.
          9.3. If the Executive’s Reduced Net Benefit is greater than the
Unreduced Net Benefit, then the amount of the Payments set forth in Section 9.2
of the Agreement shall be reduced to an aggregate present value amount that does
not subject any of the payments to taxation under Code Section 4999.
          9.4. A nationally recognized accounting firm as may be agreed upon by
the Company and the Executive (the “Accounting Firm”) shall perform any and all
calculations required under Code Section 280G, and shall determine the
Executive’s Reduced and Unreduced Net Benefit. Such determination shall be made
within ten (10) business days of the date of a change in control or ownership as
determined under Code Section 280G and such determinations shall be binding on
the Company and the Executive. In the event a reduction of the Payments is to be
made pursuant to Section 9.3, the Executive shall have discretion to determine
which and how much of the Payments shall be eliminated or reduced consistent
with the requirements of Section 9.3 and in accordance with the requirements of
Code Section 409A. The Executive shall make such decision no later than five
(5) business days following the determination by the independent accounting firm
of the Executive’s Reduced and Unreduced Net Benefit.
     10. Nonexclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit plan,
program, policy or practice provided by the Company and for which the Executive
may qualify (except with respect to any benefit to which the Executive has
waived the Executive’s rights in writing), including, without limitation, any
and all indemnification arrangements in favor of the Executive (whether under
agreements or under the Company’s charter documents or otherwise), and insurance
policies covering the Executive, nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any other contract or
agreement entered into after the Effective Date with the Company. Amounts which
are vested benefits or which the

 



--------------------------------------------------------------------------------



 



(WRIGHT.) [g23172g2317202.gif]

     
Wright Medical Technology, Inc.
   
Separation Pay Agreement
  CONFIDENTIAL
Page 11
  DO NOT COPY

Executive is otherwise entitled to receive under any benefit, plan, policy,
practice or program of, or any contract or agreement entered into with, the
Company shall be payable in accordance with such benefit, plan, policy, practice
or program or contract or agreement except as explicitly modified by this
Agreement. At all times during the Executive’s employment with the Company and
thereafter, the Company shall provide the Executive with indemnification and
director and officer insurance insuring the Executive against insurable events
which occur or have occurred while the Executive was a director or executive
officer of the Company, on terms and conditions that are at least as generous as
that then provided to any other current or former director or executive officer
of the Company or any Affiliate.
     11. Full Settlement; Mitigation. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform the obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others, provided that nothing herein shall preclude the Company
from separately pursuing recovery from the Executive based on any such claim. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts (including amounts for damages
for breach) payable to the Executive under any of the provisions of this
Agreement, and such amounts shall not be reduced whether or not the Executive
obtains other employment.
     12. Representations. The Executive hereby represents to the Company that
the Executive is legally entitled to enter into this Agreement and to perform
the Executive’s obligations hereunder, and that the Executive has the full
right, power and authority, subject to no rights of any third parties, to grant
to the Company the rights contemplated in Section 13.2.
     13. Executive’s Covenants. The Executive hereby agrees to the following:
          13.1. Confidentiality. The Executive recognizes and acknowledges that
the Company’s and its predecessor’s Confidential Information is a valuable,
special and unique asset of the Company’s businesses, access to and knowledge of
which are essential to the performance of the Executive’s duties. Confidential
Information shall include trade secrets and includes information acquired by the
Executive in the course and scope of the Executive’s job with the Company,
including information acquired from third parties, that is (i) not generally
known or disseminated outside the Company (such as nonpublic information),
(ii) is designated or marked by the Company as “confidential” or reasonably
should be considered confidential or proprietary, or (iii) the Company indicates
through its policies, procedures or other instructions should not be disclosed
to anyone outside the Company. Without limiting the foregoing definitions, some
examples of Confidential Information under this Agreement include (a) matters of
a technical nature, such as scientific, trade or engineering secrets,
“know-how”, formulae, secret processes, inventions, and research and development
plans or projects regarding existing and prospective customers, and products and
services, (b) information about costs, profits, markets, sales, customer lists,
customer needs, customer preferences and customer purchasing histories, supplier
lists, internal financial data, personnel evaluations, nonpublic information
about medical devices or products of the Company (including future plans about
them), information and material provided by third parties in confidence and/or
with nondisclosure restrictions, computer access passwords, and internal market
studies or surveys and (c) any other information or matters of a similar nature.
The Executive shall not, during or after the Executive’s employment by the
Company, in whole or in part, disclose such Confidential Information to any
person, firm, corporation, association or other entity for any reason or purpose
whatsoever, nor shall the Executive make use of any such property for the
Executive’s own purposes or for the benefit of any person firm, corporation,
association or other entity (except the Company) under any circumstances during
or after the Executive’s employment by the Company; provided, however, that
after the Executive’s employment by the Company ceases these restrictions shall
not apply to such Confidential Information, if any, which are then in the public
domain, and provided further that the Executive was not responsible, directly or
indirectly, for such Confidential Information entering the public domain without
the Company’s consent.

 



--------------------------------------------------------------------------------



 



     
Wright Medical Technology, Inc.
Separation Pay Agreement
Page 12
  (GRAPHIC) [g23172g2317202.gif]

CONFIDENTIAL
DO NOT COPY

          13.2. Inventions. The Executive hereby sells, transfers and assigns to
the Company or to any person or entity designated by the Company all of the
right, title and interest of the Executive in and to all inventions, ideas,
disclosures and improvements, whether patented or unpatented, and copyrightable
material, made or conceived by the Executive, solely or jointly, during the
Executive’s employment by the Company or any of its predecessors which relate to
methods, apparatus, designs, products, processes or devices sold, leased, used
or under consideration or development by the Company or any of its predecessors,
or which otherwise relate to or pertain to the business, functions or operations
of the Company or any of its predecessors, or which arise from the efforts of
the Executive during the Executive’s employment with the Company or any of its
predecessors. The Executive shall, during and after the Executive’s employment
with the Company, communicate promptly and disclose to the Company, in such form
as the Company requests, all information, details and data pertaining to the
aforementioned inventions, ideas, disclosures and improvements. The Executive
shall, during and after the Executive’s employment by the Company, execute and
deliver to the Company such formal transfers and assignments and such other
papers and documents as may be necessary by the Company to file and prosecute
the patent applications and, as to copyrightable material, to obtain copyright
thereof. Any invention relating to the business of the Company and disclosed by
the Executive within one (1) year after the Executive’s employment with the
Company ceases shall be deemed to fall within the provisions of this
Section 13.2 unless proved to have been first conceived and made following such
termination or expiration.
          13.3. Non-Solicitation of Employees. The Executive recognizes that the
Executive possesses and will possess confidential information about other
employees of the Company and its Affiliates relating to their education,
experience, skills, abilities, compensation and benefits, and inter-personal
relationships with customer of the Company and its Affiliates. The Executive
recognizes that the information the Executive possesses and will possess about
these other employees is not generally known, is of substantial value to the
Company and its Affiliates in developing their business and in securing and
retaining customers, and has been and will be acquired by the Executive because
of the Executive’s business position with the Company and its Affiliates. The
Executive agrees that at all times during the Executive’s employment with the
Company and for a period equal to the Executive’s Total Number of Months
thereafter, the Executive will not, directly or indirectly, solicit or recruit
any employee of the Company or its Affiliates for the purpose of being employed
by the Executive or by any competitor of the Company or its Affiliates on whose
behalf the Executive is acting as an agent, representative or employee and that
the Executive will not convey such confidential information or trade secrets
about other employees of the Company and its Affiliates to any other Person;
provided, however, that it shall not constitute a solicitation or recruitment of
employment in violation of paragraph to discuss employment opportunities with
any employee of the Company or its Affiliates who has either first contacted the
Executive or regarding whose employment the Executive has discussed with and
received the written approval of the Company’s Vice President, Human Resources
(or, if such position is vacant, the Company’s then Chief Executive Officer),
prior to making such solicitation or recruitment. In view of the nature of the
Executive’s employment with the Company, the Executive likewise agrees that the
Company and its Affiliates would be irreparably harmed by any such solicitation
or recruitment in violation of the terms of this paragraph and that the Company
and its Affiliates shall therefore be entitled to preliminary and/or permanent
injunctive relief prohibiting the Executive from engaging in any activity or
threatened activity in violation of the terms of this paragraph and to any other
relief available to them.
     13.4. Non-Interference and Non-Competition. During the Executive’s
employment by the Company and its Affiliates and for a period of months equal to
the Executive’s Total Number of Months after such employment ceases, the
Executive shall not, directly or indirectly (whether as an officer, director,
owner, employee, partner, or other participant), engage in any Competitive
Business. During this period, the Executive shall not solicit or entice any
agent, supplier, consultant, distributor, contractor, lessors or lessees of the
Company or its Affiliates to make any changes whatsoever in their current
relationships with the Company or its Affiliates, and will not assist any other
Person or entity to interfere with or dispute such relationship. In view of the
nature of the Executive’s employment with the Company, the Executive likewise
agrees that the Company and its Affiliates would be irreparably harmed by any

 



--------------------------------------------------------------------------------



 



     
Wright Medical Technology, Inc.
Separation Pay Agreement
Page 13
  (GRAPHIC) [g23172g2317202.gif]

CONFIDENTIAL
DO NOT COPY

such interference or competitive actions in violation of the terms of this
paragraph and that the Company and its Affiliates shall therefore be entitled to
preliminary and/or permanent injunctive relief prohibiting the Executive from
engaging in any activity or threatened activity in violation of the terms of
this paragraph and to any other relief available to them.
          13.5. Release. The Executive and the Company agree that if the
Executive’s employment is terminated for any reason other than Cause or death,
the Executive and the Company will execute a release (the “Release”) of all
claims substantially in the form attached hereto as Exhibit A within forty-five
(45) days after the applicable Date of Termination and does not revoke such
Release in accordance to the terms thereof. The Executive recognizes and agrees
that notwithstanding any other section to the contrary, this executed Release is
required to be made prior to any payments of any kind under this Agreement.
Furthermore, in the event that the Executive is covered under the Age
Discrimination in Employment Act (“ADEA”), the Executive agrees to execute the
ADEA Release of all ADEA claims substantially in the form attached hereto as
Exhibit B as provided in the ADEA Release.
          13.6. Cooperation with Legal Matters. Executive agrees to cooperate
with the Company and its designated attorneys, representatives and agents in
connection with any actual or threatened judicial, administrative or other legal
or equitable proceeding in which the Company is or may become involved. Upon
reasonable notice, Executive agrees to meet with and provide to the Company or
its designated attorneys, representatives or agents all information and
knowledge Executive may have relating to the subject matter of any such
proceeding. The Company agrees to reimburse Executive for any reasonable costs
incurred by Executive in providing such cooperation.
     14. Specific Remedies for Executive Breach of the Covenants as outlined in
Section 13. Without limiting the rights and remedies available to the Company,
and notwithstanding the rights of the Executive set forth in Section 11, in the
event of any breach by the Executive of the covenants set forth in Section 13
above, the following actions may be taken by the Company:
          14.1. if the Company believes a breach has occurred, it will deliver
to the Executive a summary of the breach and a demand for explanation or
agreement that such breach has occurred; the Executive shall have twenty
(20) business days to respond in writing to this demand, whereupon the Company
will make a decision as to whether the breach has, in fact, occurred; if it is
determined such a breach has occurred, then
          14.2. the Company’s obligation to make any payment or provide any
benefits to the Executive under Sections 5, 6, 7, 8 or 9 of this Agreement shall
cease immediately and permanently, which shall not have any impact whatsoever on
the Executive’s continuing obligations under Sections 14.3 and 14.4 below,
except, however, the benefits outlined in Sections 5.3.8 and 6.3.8 will continue
to be provided;
          14.3. the Executive shall repay to the Company, within ten (10) days
after the Executive receives written demand therefore, an amount equal to ninety
percent (90%) of the payments and benefits previously received by the Executive
under this Agreement, plus interest on such amount at an annual rate equal to
the lesser of ten percent (10%) or the maximum non-usurious rate under
applicable law, from the dates on which such payments and benefits were received
to the date of repayment to the Company; and
          14.4. the Executive shall pay to the Company from time to time, within
ten (10) days after the Executive receives written demand therefore, an amount
or amounts equal to the reasonable costs and expenses (including reasonable
attorney’s fees and expenses) incurred by or on behalf of the Company in
enforcing this Section 14 from and after the date on which the Company delivers
notice of such breach to the Executive.

 



--------------------------------------------------------------------------------



 



     
Wright Medical Technology, Inc.
Separation Pay Agreement
Page 14
  (GRAPHIC) [g23172g2317202.gif]

CONFIDENTIAL
DO NOT COPY

          14.5. It is the desire and intent of the parties that the provisions
of this Section 14 be enforced to the fullest extent permissible under the
applicable laws in each jurisdiction in which enforcement is sought.
Accordingly, if any portion of this Section 14 is adjudicated to be invalid or
unenforceable, this Section 14 shall be deemed curtailed, whether as to time or
location, to the minimum extent required for its validity under applicable law
and shall be binding and enforceable with respect to the Executive as so
curtailed, such curtailment to apply only with respect to the operation of this
Section 14 in the jurisdiction in which the such adjudication is made. If a
court in any jurisdiction, in adjudicating the validity of this Section 14,
imposes any additional terms or restrictions with respect to this Section 14,
this Section 14 shall be deemed amended to incorporate such additional terms or
restrictions.
          14.6. Executive agrees and acknowledges that Executive has received
good and adequate consideration for the covenants set forth in this Section 14
in the form of employment, compensation and benefits separate and independent of
any payments or potential payments in this Agreement.
     15. Potential Impact of Accounting Restatements on Certain Bonuses and
Profits.
          15.1. If the Company is required to prepare an accounting restatement
of the Company’s consolidated balance sheet or statement of operations affecting
any reporting period that transpires during the term of this Agreement due to
the material noncompliance of the Company with any financial requirements under
the securities laws, the Company’s Board will be entitled to determine whether
the noncompliance was the result of knowing, intentional, fraudulent or illegal
conduct by the Executive, and if it so determines, to require the Executive to
reimburse the Company for (i) any bonus or other incentive-based or equity-based
compensation received by the Executive from the Company during the term of this
Agreement and (ii) any profits realized from the sale of securities of the
issuer by the Executive during the term of this Agreement.
          15.2. In making the determination whether to seek reimbursement from
Executive, the Board will consider whether any bonus, incentive payment, equity
award, or other compensation has been awarded or received by the Executive
during the term of this Agreement and whether such compensation was based on any
financial results or operating metrics that were satisfied as a result of the
Executive’s knowing, intentional, fraudulent or illegal conduct. The Board has
sole discretion in determining whether the Executive’s conduct has or has not
met the standard of such forfeiture.
          15.3. If the Board determines that a forfeiture is appropriate, such
amounts shall be withheld from any future amounts owed to the Executive as
compensation. The Company may commence legal action to collect such sums as the
Board determines is owed to the Company.
     16. Successors.
          16.1. Assignment by the Executive. This Agreement is personal to the
Executive and without the prior written consent of the Company shall not be
assignable by the Executive otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives.
          16.2. Successors and Assigns of the Company. This Agreement shall
inure to the benefit of and be binding upon the Company, its successors and
assigns. The Company may not assign this Agreement to any person or entity
(except for a successor described in Section 16.3 below) without the Executive’s
written consent.
          16.3. Assumption. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor

 



--------------------------------------------------------------------------------



 



     
Wright Medical Technology, Inc.
Separation Pay Agreement
Page 15
  (GRAPHIC) [g23172g2317202.gif]

CONFIDENTIAL
DO NOT COPY

to its business and/or assets as aforesaid that assumes and agrees to perform
this Agreement by operation of law or otherwise.
     17. Administration Prior to Change in Control. Prior to a Change in
Control, the Compensation Committee shall have full and complete authority to
construe and interpret the provisions of this Agreement, to determine an
individual’s entitlement to benefits under this Agreement, to make in its sole
and absolute discretion all determinations contemplated under this Agreement, to
investigate and make factual determinations necessary or advisable to administer
or implement this Agreement. All determinations made under this Agreement by the
Compensation Committee shall be final and binding on all interested persons.
Prior to a Change in Control, the Compensation Committee may delegate
responsibilities for the operation and administration of this Agreement to one
or more officers or employees of the Company. The provisions of this Section 17
shall terminate and be of no further force and effect upon the occurrence of a
Change in Control.
     18. Delayed Commencement of Certain Payments.
          18.1. Any payment due hereunder that is not considered non-qualified
deferred compensation and is not subject to Section 409A of the Code shall be
paid no later than March 15 of the calendar year following the year in which the
Executive’s Date of Termination occurs provided that all other payment
conditions, including the execution of an unrevoked Release, are met.
          18.2. Not withstanding any provision of this Agreement to the
contrary, the parties intend that this Agreement be construed and applied in a
manner that will conform its provisions with the requirements for exemption from
Section 409A of the Code or, if and to the extent payments are subject to
Section 409A of the Code, to conform to Section 409A of the Code in order to
avoid the imposition of additional federal income tax pursuant to Section 409A
of the Code. Without limiting the foregoing, in the event that the Executive is
a “specified employee” within the contemplation of Section 409A(a)(2)(B) of the
Code at the time that any payment that is subject to Section 409A of the Code is
made on account of the Executive’s Involuntary Termination the Executive’s
separation from service with the Company and its Affiliates within the
contemplation of Section 409A(a)(2)(A)(i) of the Code), then in no event shall
such payment or the commencement thereof be made before the six-month
anniversary of the Date of Termination or, if earlier, the date of the
Executive’s post-separation death.
          18.3. Any reimbursement payment made under this Agreement that is
considered non-qualified deferred compensation within the meaning of
Section 409A of the Code shall be made within the timing requirements of
Treasury Regulation Section 1.409A-3(i)(iv).
     19. Miscellaneous.
          19.1. Governing Law. This Agreement shall be governed by, construed
under and enforced in accordance with the laws of the State of Tennessee without
regard to conflicts-of-laws principles that would require the application of any
other law. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.
          19.2. Amendment. This Agreement may not be amended, modified,
repealed, waived, extended or discharged except by an agreement in writing of
both parties. No person, other than pursuant to a resolution of the Board or the
Compensation Committee, shall have authority on behalf of the Company to agree
to amend, modify, repeal, waive, extend or discharge any provision of this
Agreement or anything in reference thereto.
          19.3. Insurance. The Company may, at its election and for its benefit,
insure the Executive against accidental loss or death, and the Executive shall
submit to such physical examination and supply such information to the insurance
company as may be required in connection therewith; provided,

 



--------------------------------------------------------------------------------



 



     
Wright Medical Technology, Inc.
Separation Pay Agreement
Page 16
  (GRAPHIC) [g23172g2317202.gif]

CONFIDENTIAL
DO NOT COPY

however, that no detailed information concerning the Executive’s physical
examination will be provided to the Company or made available to the Company by
the insurance company.
          19.4. Waiver of Breach. A waiver by the Company or the Executive of a
breach of any provision of this Agreement by the other party shall not operate
or be construed as a waiver of any subsequent breach of the other party.
          19.5. Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.
          19.6. Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient in writing and if sent by certified mail or
express delivery to the Executive at his home address or to the Company at
Wright Medical Technology, Inc., Attention: General Counsel, 5677 Airline Road,
Arlington, Tennessee 38002, or to such other address as either party shall
notify the other. Notices and communications shall be effective when actually
received by the addressee.
          19.7. Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
          19.8. Entire Agreement. This Agreement contains the entire agreement
of the parties with respect to the subject matter referred to herein and
supersedes any and all prior negotiations, understandings, arrangements, letters
of intent, and agreements, whether written or oral, between the Executive and
the Company and its Affiliates, or any of its or their directors, officers,
employees or representatives with respect thereto.
          19.9. No Right of Employment. Nothing in this Agreement shall be
construed as giving the Executive any right to be retained in the employ of the
Company or shall interfere in any way with the right of the Company to terminate
the Executive’s employment at any time, with or without Cause.
          19.10. Unfunded Obligation. The obligations under this Agreement shall
be unfunded. Benefits payable under this Agreement shall be paid from the
general assets of the Company. The Company shall have no obligation to establish
any fund or to set aside any assets to provide benefits under this Agreement.
          19.11. Termination. Notwithstanding anything contained herein, this
Agreement shall automatically terminate and be of no further force and effect
and no benefits shall be payable hereunder in the event that the Company sells
or otherwise disposes of any part of the business or assets of the Company
(other than such a sale or disposition which is part of a transaction or series
of transactions which would result in a Change in Control) and as a result of
such transaction, the Executive is offered employment by the buyer of such
business or assets (the “Buyer”) in an executive position with reasonably
comparable status, compensation, benefits and separation agreement and which is
consistent with the Executive’s experience and education, but the Executive
declines to accept such offer.
          19.12. Term. The term of this Agreement shall commence from the
Effective Date and shall continue until the third (3rd) anniversary of the
Effective Date; provided, however, that commencing on the second (2nd)
anniversary of the Effective Date (and each anniversary of the Effective Date
thereafter), the term of this Agreement shall automatically be extended for one
(1) additional year, unless at least ninety (90) days prior to such date, the
Company or the Executive shall give written notice to the other party that it or
he, as the case may be, does not wish to so extend this Agreement.
Notwithstanding the foregoing, if the Company gives such written notice to the
Executive less than one (1) year after a Change in Control, the term of this
Agreement shall be automatically extended until the later of (a) the date that
is one (1) year after the anniversary of the Effective Date that follows such
written notice or (b) the second (2nd) anniversary of the Change in Control
Date.

 



--------------------------------------------------------------------------------



 



     
Wright Medical Technology, Inc.
Separation Pay Agreement
Page 17
  (GRAPHIC) [g23172g2317202.gif]

CONFIDENTIAL
DO NOT COPY

     IN WITNESS WHEREOF, the parties executed this Agreement as of the Effective
Date.
AGREED AND ACCEPTED

              WRIGHT MEDICAL TECHNOLOGY, INC.   EDWARD A. STEIGER    
 
           
By:
  /s/ Jason P. Hood
 
Title: Jason P. Hood, Vice President,           General Counsel and Secretary  
/s/ Edward A. Steiger
 
   

 



--------------------------------------------------------------------------------



 



     
Wright Medical Technology, Inc.
Separation Pay Agreement
Page 18
  (GRAPHIC) [g23172g2317202.gif]

CONFIDENTIAL
DO NOT COPY

EXHIBIT A
MUTUAL RELEASE AGREEMENT
     THIS MUTUAL RELEASE AGREEMENT (“Release”) dated as of (the “Effective
Date”) is made by and between WRIGHT MEDICAL TECHNOLOGY, INC., a corporation
organized and existing under the laws of the State of Delaware with its
principal place of business at 5677 Airline Road, Arlington, Tennessee 38002
(the “Company”), and EDWARD A. STEIGER (the “Executive”) as provided in the
Separation Pay Agreement between the parties.
     The Executive, on behalf of the Executive and the Executive’s heirs,
executors, administrators, successors and assigns, whether herein named or
referred to or not, does hereby release, discharge, and acquit and by these
presents does hereby release, acquit, and forever discharge Company, its
successors and assigns, its agents, servants, and employees, its divisions,
subdivisions, and affiliates (collectively, the “Company”), of and from any and
all past, present, and future claims, counterclaims, demands, actions, causes of
action, liabilities, damages, costs, loss of services, expenses, compensation,
third-party actions, suits at law or in equity, of every nature and description,
whether known or unknown, suspected or unsuspected, foreseen, or unforeseen,
real or imaginary, actual or potential, and whether arising at law or in equity,
under the common law, state or federal law, or any other law, or otherwise,
including, but not limited to, any claims that have been or might have been
asserted as a result of the establishment or termination of the
employer-employee relationship, hereinafter collectively referred to as claims.
It is the intention of the parties hereto to effect a full and final general
release of all such claims. It is expressly understood and agreed that this
release and agreement is intended to cover, and does cover, not only all now
known injuries, losses, and damages, but any future injuries, losses, and
damages not now known or anticipated, but which may later develop or be
discovered, including all the effects and consequences thereof.
     Executive does hereby declare that the Executive does understand, covenant,
and agree that the Executive will not make any claims or demands, or file any
legal proceedings against Company or join Company as a party to any claim,
demand, or legal proceedings nor shall Executive proceed against any other
party, person, firm, or corporation on the claims described above except as is
necessary in order to enforce the terms and conditions of this Release and the
Separation Pay Agreement.
THE FILING OF ANY CLAIM, DEMAND, OR ANY AND ALL OTHER LEGAL PROCEEDINGS, BY THE
EXECUTIVE, AGAINST COMPANY, SHALL BE DEEMED TO BE A MATERIAL BREACH OF THE TERMS
OF THIS AGREEMENT. SUCH BREACH SHALL, IMMEDIATELY, TERMINATE COMPANY’S DUTY TO
PAY ANY FURTHER SUMS TO EXECUTIVE AND SHALL ALSO BIND EXECUTIVE TO REPAY ANY AND
ALL SUMS PAID TO EXECUTIVE PURSUANT TO THE TERMS OF THIS AGREEMENT.
ADDITIONALLY, EXECUTIVE SHALL INDEMNIFY AND HOLD HARMLESS COMPANY FROM ANY AND
ALL JUDGMENTS, COSTS, EXPENSES, OR ATTORNEY FEES WHATSOEVER ARISING ON ACCOUNT
OF THE FILING OF ANY SUCH CLAIM, DEMAND, OR OTHER LEGAL PROCEEDINGS BY THE
EXECUTIVE.
     It is further understood and agreed that the acceptance of the
consideration more fully described in the Separation Pay Agreement between the
parties is in full accord and satisfaction of any obligations, claims, and/or
disputes that Executive may have with Company.
     And the parties hereby declare, understand, covenant, and agree that the
terms of the Separation Pay Agreement, and the amount stated therein, are the
sole consideration for this release and agreement and that the parties
voluntarily accept said consideration for the purpose of making a full and final
compromise, adjustment and settlement of all claims for injuries, losses, and
damages resulting, or to

 



--------------------------------------------------------------------------------



 



     
Wright Medical Technology, Inc.
Separation Pay Agreement
Page 19
  (GRAPHIC) [g23172g2317202.gif]

CONFIDENTIAL
DO NOT COPY

result, from said claims.
     Except for any claim under Sections 13, 14 or 15 of the Separation Pay
Agreement, the Company, on behalf of itself, its agents, servants, and
employees, its divisions, subdivisions, and affiliates (collectively, the
“Company”), successors and assigns, whether herein named or referred to or not,
does hereby release, discharge, and acquit and by these presents does hereby
release, acquit, and forever discharge Executive, the Executive’s heirs,
executors, administrators, successors and assigns, of and from any and all past,
present, and future claims, counterclaims, demands, actions, causes of action,
liabilities, damages, costs, loss of services, expenses, compensation,
third-party actions, suits at law or in equity, of every nature and description,
whether known or unknown, suspected or unsuspected, foreseen, or unforeseen,
real or imaginary, actual or potential, and whether arising at law or in equity,
under the common law, state or federal law, or any other law, or otherwise,
including, but not limited to, any claims that have been or might have been
asserted as a result of the establishment or termination of the
employer-employee relationship, hereinafter collectively referred to as claims.
It is the intention of the parties hereto to effect a full and final general
release of all such claims. It is expressly understood and agreed that this
release and agreement is intended to cover, and does cover, not only all now
known injuries, losses, and damages, but any future injuries, losses, and
damages not now known or anticipated, but which may later develop or be
discovered, including all the effects and consequences thereof.
     Company does hereby declare that the Company does understand, covenant, and
agree that the Company will not make any claims or demands, or file any legal
proceedings against Executive or join Executive as a party to any claim, demand,
or legal proceedings nor shall Company proceed against any other party, person,
firm, or corporation on the claims described above except as is necessary in
order to enforce the terms and conditions of this Release and the Separation Pay
Agreement.
THE FILING OF ANY CLAIM, DEMAND, OR ANY AND ALL OTHER LEGAL PROCEEDINGS, BY THE
COMPANY, AGAINST EXECUTIVE, SHALL BE DEEMED TO BE A MATERIAL BREACH OF THE TERMS
OF THIS AGREEMENT. SUCH BREACH SHALL, IMMEDIATELY, TERMINATE EXECUTIVE’S DUTY TO
COMPLY WITH THE NON-SOLICITATION, NON-INTERFERENCE, AND NON-COMPETITION
COVENANTS OF THE SEPARATION PAY AGREEMENT BETWEEN THE PARTIES. ADDITIONALLY,
COMPANY SHALL INDEMNIFY AND HOLD HARMLESS EXECUTIVE FROM ANY AND ALL JUDGMENTS,
COSTS, EXPENSES, OR ATTORNEY FEES WHATSOEVER ARISING ON ACCOUNT OF THE FILING OF
ANY SUCH CLAIM, DEMAND, OR OTHER LEGAL PROCEEDINGS BY THE COMPANY.
     It is further understood and agreed that the acceptance of the
consideration more fully described in the Separation Pay Agreement between the
parties is in full accord and satisfaction of any obligations, claims, and/or
disputes that Company may have with Executive.
     It is further understood and agreed that this is the full and complete
understanding of the parties, that it is the integrated memorial of their
agreement and that there are no other written or oral understandings,
agreements, covenants, promises, or arrangements, directly or indirectly
connected with this release, that are not incorporated herein. The terms of this
release are contractual and are not mere recitals.

 



--------------------------------------------------------------------------------



 



     
Wright Medical Technology, Inc.
Separation Pay Agreement
Page 20
  (GRAPHIC) [g23172g2317202.gif]

CONFIDENTIAL
DO NOT COPY

     Notwithstanding the foregoing, nothing in this Release shall release either
party from obligations resulting from the Separation Pay Agreement nor prohibit
either party from seeking the enforcement of the Separation Pay Agreement.
     IN WITNESS WHEREOF, the parties executed this Release as of the Effective
Date.
AGREED AND ACCEPTED

                  WRIGHT MEDICAL TECHNOLOGY, INC.   EDWARD A. STEIGER      
By:
                             
 
  Title:            
 
     
 
       

 



--------------------------------------------------------------------------------



 



     
Wright Medical Technology, Inc.
Separation Pay Agreement
Page 21
  (GRAPHIC) [g23172g2317202.gif]

CONFIDENTIAL
DO NOT COPY

EXHIBIT B
ADEA RELEASE AND AGREEMENT
     As a material inducement to Wright Medical Technology, Inc. (hereinafter
referred to as “Wright” or “Employer”) to enter into this ADEA Release and
Agreement (the “Release or “Agreement”) with Edward A. Steiger (hereinafter
referred to as “Executive”) (for Executive, Executive’s heirs, executors,
administrators and assigns), Executive hereby unconditionally releases and
forever discharges Wright and each of the Wright’s stockholders, predecessors,
successors, assigns, agents, directors, officers, employees, representatives,
attorneys, divisions, subsidiaries, affiliates and all persons acting by,
through, under, or in concert with any of them from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorney’s fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
including, but not limited to, rights, under the Age Discrimination in
Employment Act of 1967, as amended from time to time, and other federal, state,
or local laws prohibiting discrimination, any claims the employee may have with
regard to Executive’s hiring, employment, or electing the re-employment program
and termination of employment claims growing out of any legal restrictions on
Wright’s right to terminate its employees (“Claim” or Claims”), which the
Executive now has, owns or holds, or claims to have owned or held, or which the
Executive at any time hereinafter may have owned or held or claimed to have
owned or held against Wright.
     To comply with the Older Workers Benefit Protection Act of 1990, as amended
from time to time, the Release and Agreement has advised Executive of the legal
requirements of this Act and fully incorporates the legal requirements by
reference into this Agreement as follows:

  a.   This Agreement is written in layman’s terms, and the Executive
understands and comprehends its terms;     b.   Executive has been advised of
Executive’s rights to consult an attorney to review the Agreement;     c.  
Executive does not waive any rights or claims that may arise after the date the
Release is executed;     d.   Executive is receiving consideration beyond
anything of value to which Executive already is entitled;     e.   Executive has
been given a reasonable period of time to consider this Agreement (45 days).

As consideration for this Release, Wright agrees to provide the items listed in
the Separation Pay Agreement dated April 1, 2009. The Executive enters into this
Release with full knowledge of its contents and enters into this Agreement
voluntarily.

 



--------------------------------------------------------------------------------



 



     
Wright Medical Technology, Inc.
Separation Pay Agreement
Page 22
  (GRAPHIC) [g23172g2317202.gif]

CONFIDENTIAL
DO NOT COPY

AGREED AND ACCEPTED

     
EXECUTIVE:
  WRIGHT MEDICAL TECHNOLOGY, INC.
 
   
I acknowledge that I fully understand and agree that this Agreement may be
pleaded by Wright Medical Technology, Inc. as a complete defense to any claim
which hereafter may be asserted by me or a claim against Wright Medical
Technology, Inc. for or on account of any matter or thing whatsoever arising out
of the employment relationship or my termination from active employment.
   

                   
EDWARD A. STEIGER
  By:                          
 
  Title:           
 
     
 
   

     
SWORN TO AND SUBSCRIBED, before me, a Notary Public, in my presence this
                     day of                     , 2009
  SWORN TO AND SUBSCRIBED, before me, a Notary Public, in my presence this
                     day of                     , 2009
 
   
 
   
 
   
Notary Public
  Notary Public
 
   
County of                                              
  Shelby County
State of                                                  
  Tennessee
 
   
My Commission Expires:                     
  My Commission Expires:                     

NOTE: EXECUTIVE IS HEREBY ADVISED OF EXECUTIVE’S RIGHT TO RESCIND AND NULLIFY
THIS AGREEMENT, WHICH RIGHT MUST BE EXERCISED, IF AT ALL, WITHIN SEVEN (7) DAYS
OF THE DATE OF EXECUTIVE’S SIGNATURE. EXECUTIVE MUST REVOKE RELEASE BY LETTER TO
WRIGHT MEDICAL TECHNOLOGY, INC., ATTENTION: GENERAL COUNSEL, 5677 AIRLINE ROAD,
ARLINGTON, TN 38002, WITHIN SEVEN (7) DAYS. NO CONSIDERATION SHALL BE CONVEYED
UNTIL SUCH TIME PERIOD HAS EXPIRED.

 